DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino (JP 2017023065 A, a machine translation was previously attached and will be referred to herein) in view of Mori et al. (US 5209011 A). 
 	For claim 2, Ogino teaches a method for phytoimmune micrografting to produce an in vitro complex architecture plant, the grafting method comprising the steps of: 
a) placing an in vitro stock plant (2) on a rootstock cutting station of a grafting platform (wherever the area where grafting takes place in Ogino is considered a grafting platform, and wherever the area where the stock is being cut is considered the cutting station), the rootstock cutting station including a rootstock working area (area where the rootstock is being cut and worked on), the grafting platform including a grafting station (area where the plant is being grafted), the grafting station having a micrografting clip (5) in an open clip position, 
b) cutting the in vitro stock plant by a stock stem cut into in the in vitro stock plant at the rootstock cutting station, to divide the in vitro stock plant into a superior stock stem section (2a,2b in fig. 2 and as explained in the translation) and an inferior stock stem section (2 in fig. 2 and as explained in the translation); 
c) placing the inferior stock stem section into a rootstock portion of the micrografting clip at the grafting station of the grafting platform (as shown in fig. 2 and on pages 3-4 of the machine translation); 
d) placing an in vitro first interstem (4) on the first interstem cutting station (area where the interstem is being cut is the cutting station) of the grafting platform, the first interstem cutting station including a first interstem working area (area where the interstem is being cut and tend to is the cutting station) on the grafting platform (as shown in fig. 2 and on pages 3-4 of the machine translation); 
RESPONSE TO RESTRICTION REQUIREMENT / PAGE 2 of 15e) cutting the in vitro first interstem at the first interstem cutting station by an inferior first interstem cut (4 in fig. 2 and on pages 3-4 of the machine translation) and cutting the in vitro first interstem at the first interstem cutting station by a superior first interstem cut (4a,4b in fig. 2 and on pages 3-4 of the machine translation), to divide the in vitro first interstem into a superior first interstem section, a medial first interstem section, and an inferior first interstem section (see fig. 2 for ref. 4 and as explained on pages 3-4 of the translation); 
f) placing the medial first interstem section into a first medial interstem portion of the micrografting clip at the grafting station of the grafting platform (see fig. 2 for ref. 4 and ref. 2 union with clip 5 and as explained on pages 3-4 of the translation); 
g) placing an in vitro scion plant (3) on the scion cutting station (area where the scion is being cut is the cutting station) of the grafting platform, the scion cutting station including a scion working area (area where the interstem is being cut and tend to is the cutting station) on the grafting platform; Serial No: 16/141,833 RESPONSE TO RESTRICTION REQUIREMENT / PAGE 3 of 15
h) cutting the in vitro scion plant by a scion stem cut into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a superior scion stem section (3a,3b in fig. 2 and as explained on pages 3-4 of the translation) and an inferior scion stem section (not numbered but can be seen in fig. 2 for ref. 3); 
i) placing the superior scion stem section into a scion portion of another micrografting clip (5) at the grafting station of the grafting platform; 
j) assembling an in vitro complex architecture plant in the micrografting clip at the grafting station of the grafting platform with the micrografting clip in the open clip position, the in vitro complex architecture plant comprising the inferior stock stern section joined by a first graft union to the medial first interstem section, the medial first interstem section joined by a second graft union to the superior scion stem section (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation); 
k) touching the inferior stock stem to the medial first interstem section across an entire first face at a first graft union, and touching the medial first interstem section to the superior scion stem section across an entire second face at a second graft union (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation);
I) closing the micrografting clips (5) to a closed clip position, to securely hold in place the inferior stock stem, the medial first interstem section,and the superior scion stem section, to maintain the first graft union, and the second graft union (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation); and Serial No: 16/141,833 
RESPONSE TO RESTRICTION REQUIREMENT / PAGE 4 of 15m) ensuring the inferior stock stem section is joined by the first graft union to the medial first interstem section, and the medial first interstem section is joined by the second graft union to the superior scion stem section (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation).  
However, Ogino is silent about using one micrografting clip; a flat working area having a multiple of cutting stations, with the flat working area of the multiple of cutting stations part of the grafting platform, the flat working area including the rootstock working area, and the multiple of cutting stations including the rootstock cutting station, a first interstem cutting station and a scion cutting station; hence, the first interstem working area part of the flat working area of the grafting platform and the scion working area part of the flat working area of the grafting platform Serial No: 16/141,833.
It would have been an obvious substitution of functional equivalent to substitute using two or more micrografting clips as in Ogino with one micrografting clip, since a simple substitution of one known element for another would obtain predictable results (both two or more micrografting clip and one micrografting clip would result in clipping or joining the junction areas for the stock, scion and interstem, especially Ogino stated in the translation that the dimensions of the clip can be modified as needed). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).	
Mori et al. teach a method for phytoimmune micrografting to produce an in vitro
complex architecture plant comprising a flat working area (as shown in fig. 31) having a multiple of cutting stations (55,56,57,58), with the flat working area of the multiple of cutting stations part of the grafting platform, the flat working area including the rootstock working area (area that the rootstocks are being worked on), the multiple of cutting stations including the rootstock cutting station (56). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a flat working area having a multiple of cutting stations, with the flat working area of the multiple of cutting stations part of the grafting platform, the flat working area including the rootstock working area, the multiple of cutting stations including the rootstock cutting station as taught by Mori et al. in the method of Ogino in order to provide organized areas where various steps are to be performed. 
The combination of Ogino as modified by Mori et al. is silent about the multiple of cutting stations including a first interstem cutting station and a scion cutting station; hence, the first interstem working area part of the flat working area of the grafting platform and the scion working area part of the flat working area of the grafting platform. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have various stations of Ogino as modified by Mori et al. be designated as a rootstock cutting station, a first interstem cutting station and a scion cutting station in order to provide organized areas where various steps are to be performed. Upon the modified designated stations for interstem and scion, the combination of Ogino as modified by Mori et al. would result in the first interstem working area part of the flat working area of the grafting platform and the scion working area part of the flat working area of the grafting platform.

For claim 3, Ogino as modified by Mori et al. teaches grafting method of claim 2, and further teaches multiple cuts and joining of the stock, scion and interstem can be achieved as desired. For example, on pages 3-4 of the translation where Ogino states: “In the example shown in FIG. 2, the case where one middle rootstock 4 is touched is taken as an example, but two or more middle rootstocks 4 can be touched. In this case, it is preferable to use two or more intermediate rootstocks 4 of different varieties. The length of the two or more middle rootstocks 4 may be the same or different. When two or more intermediate rootstocks 4 are provided, the vascular bundles of all intermediate rootstocks 4 need not be thinner than the vascular bundles of rootstock 2 and/or hogi 3, and any one of the intermediate rootstocks 4 It is sufficient that the vascular bundle 4 is thinner than the vascular bundle of the rootstock 2 and / or the vascular bundle of the hogi 3. Two or more intermediate rootstocks 4 (for example, n intermediate rootstocks 4) are: rootstock 2-first intermediate rootstock 4-second intermediate rootstock 4 ... nth intermediate rootstock 4 It is also possible to join them in order from the bottom as described above, or to join all the intermediate rootstocks 4 and the hogi 3 together and join the joined seedlings to the rootstock 2. In this case, the joining clip 5 shown in FIG. 3 can also be used for joining the middle rootstocks 4 to each other.” Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include the additional steps of: n) cutting the in vitro scion plant by a multiple of scion stem cuts into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a multiple of superior scion stem sections and an inferior scion stem section, with each of the superior scion stem sections including a node, and the node having a leaf bud and a leaf; and o) placing each of the multiple of superior scion stem sections into a scion portion of an additional micrografting clip for use in an assembly of a multiple of in vitro complex architecture plants in the method of Ogino as modified by Mori et al., depending on the user’s preference to join as many stocks, scions and interstems as desired based on the plant type and the pathogens the user wishes to reduce from the plant (pages 2-3 of Ogino discuss why he perform multiple stocks, scions and interstems grafting so as to build a resistance to pathogens).
For claim 4, Ogino as modified by Mori et al. teaches the method for phytoimmune micrografting to produce an in vitro complex architecture plant as explained in the above, thus, please see above. 
For claim 5, Ogino as modified by Mori et al. teaches the grafting method of claim 4, and further teaches additionally including the steps of: k) touching the inferior stock stem to the medial first interstem section across an entire first face at a first graft union, touching the medial first interstem section to the medial second interstem section across an entire second face at a second graft union, and touching the medial second interstem section to the superior scion stem section across an entire third face at the third graft union (as shown in fig. 2 of Ogino as ref. 1 and explained on pages 3-4 of the translation); and I) closing the micrografting clip to a closed clip position, to securely hold in place the inferior stock stem, the medial first interstem section, the medial second interstem section, and the superior scion stem section, to maintain the first graft union, the second graft union, and the third graft union (as shown in fig. 2 of Ogino as ref. 1 and explained on pages 3-4 of the translation).  
For claim 6, Ogino as modified by Mori et al. teaches the grafting method of claim 4, and further teaches wherein the step of cutting the in vitro scion plant by a scion stem cut into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a superior scion stem section and an inferior scion stem section, includes the additional steps of: k) cutting the in vitro scion plant by a multiple of scion stem cuts into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a multiple of superior scion stem sections and an inferior scion stem section, with each of the superior scion stem sections including a node, and the node having a leaf bud and a leaf (as shown in fig. 2 of Ogino and as stated in claim 3 above that Ogino teaches multiple cuts can be made in the scion and interstem as desired; also, the stations are taught by Mori et al. as combined with Ogino as stated above); and l) placing each of the multiple of superior scion stem sections into a scion portion of an additional micrografting clip for use in an assembly of a multiple of in vitro complex architecture plants (as explained in the above claim 3 and discussed on pages 4-5 of Ogino).  
For claim 7, Ogino as modified by Mori et al. teaches the method for phytoimmune micrografting to produce an in vitro complex architecture plant as explained in the above, thus, please see above.
For claim 8, Ogino as modified by Mori et al. teaches the grafting method of claim 7, and further teaches the limitation as explained in the above, thus, please see above, especially claim 2, part m.
For claim 9, Ogino as modified by Mori et al. teaches the grafting method of claim 7, and further teaches wherein the step of cutting the in vitro scion plant by a scion stem cut into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a superior scion stem section and an inferior scion stem section, includes the additional steps of: m) cutting the in vitro scion plant by a multiple of scion stem cuts into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a multiple of superior scion stem sections and an inferior scion stem section, with each of the superior scion stem sections including a node, and the node having a leaf bud and a leaf (as shown in fig. 2 of Ogino and on pages 4-5 where Ogino states “In the example shown in FIG. 2, the case where one middle rootstock 4 is touched is taken as an example, but two or more middle rootstocks 4 can be touched. In this case, it is preferable to use two or more intermediate rootstocks 4 of different varieties. The length of the two or more middle rootstocks 4 may be the same or different. When two or more intermediate rootstocks 4 are provided, the vascular bundles of all intermediate rootstocks 4 need not be thinner than the vascular bundles of rootstock 2 and/or hogi 3, and any one of the intermediate rootstocks 4 It is sufficient that the vascular bundle 4 is thinner than the vascular bundle of the rootstock 2 and / or the vascular bundle of the hogi 3. Two or more intermediate rootstocks 4 (for example, n intermediate rootstocks 4) are: rootstock 2-first intermediate rootstock 4-second intermediate rootstock 4 ... nth intermediate rootstock 4 It is also possible to join them in order from the bottom as described above, or to join all the intermediate rootstocks 4 and the hogi 3 together and join the joined seedlings to the rootstock 2. In this case, the joining clip 5 shown in FIG. 3 can also be used for joining the middle rootstocks 4 to each other.”; also, the stations are taught by Mori et al. as combined with Ogino as stated above); and Serial No: 16/141,833RESPONSE TO RESTRICTION REQUIREMENT / PAGE 12 of 15n) placing each of the multiple of superior scion stem sections into a scion portion of an additional micrografting clip (5 of Ogino) for use in an assembly of a multiple of in vitro complex architecture plants (the user can use as many clips 5 as desired to join the sections together).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogino as modified by Mori et al. as applied to claims 7,9 above, and further in view of Ardern (US 20100299892 A1).
 	For claim 10, Ogino as modified by Mori et al. teaches the grafting method of claim 9, and further teaches wherein the micrografting clip includes a posterior clip section (fig. 3 of Ogino, left section or right section of the clip, depending on how one view the device to designate posterior or anterior) and an anterior clip section (fig. 3 of Ogino, left section or right section of the clip, depending on how one view the device to designate posterior or anterior), and the step of closing the micrografting clip to the closed clip position, to securely hold in place the inferior stock stem, the medial first Serial No: 16/141,833AMENDMENT AND RESPONSE TO OFFICE ACTION / PAGE 10 of 16interstem section, and the superior scion stem section, to maintain the first graft union, and the second graft union (as stated in the translation as “In the grafting work, a joining clip 5 as shown in FIG. 3 can be used for joining the rootstock 2 and the middle rootstock 4 and joining the middle rootstock 4 and the hogi 3…the joining portion of the rootstock 2 and the middle rootstock 4 and the joining portion of the middle rootstock 4 and the hogi 3 are sandwiched in the longitudinal groove 7, and the joining portion is obtained by returning the longitudinal groove 7 to the original position. Hold the pinch. As the dimensions of the joining clip 5, a width of about 7 mm and a height of about 10 mm of the plate portion 6 are suitable. The dimensions are examples, and other dimensions may be used.”).
	However, Ogino as modified by Mori et al. is silent about includes the additional steps of: o) including a posterior scion locking nub in the posterior clip section, and an anterior stock locking nub in the anterior clip section; and p) closing the micrografting clip to the closed position, with the posterior scion locking nub and the anterior stock locking nub contacting and securing each of the multiple of superior scion stem sections within the micrografting clip.
	Ardern teaches a clip comprising a posterior clip section (either one of ref. 7 or ref. 8; depending on how one view the device to designate posterior or anterior) and an anterior clip section (either one of ref. 7 or ref. 8; depending on how one view the device to designate posterior or anterior), and the step of closing the clip to the closed clip position (when 9,9’ are inserted into 10,10’ to close the clip), to securely hold in place the stem (para. 0044, plant stem), includes the additional steps of: o) including a posterior scion locking nub (either one of 9,9’,10,10’) in the posterior clip section, and an anterior stock locking nub (either one of 9,9’,10,10’) in the anterior clip section; and p) closing the clip to the closed position, with the posterior locking nub and the anterior locking nub contacting and securing the stem section within the clip.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the micrografting clip of Ogino as modified by Mori et al. with a posterior scion locking nub in the posterior clip section, and an anterior stock locking nub in the anterior clip section as taught by Ardern in order to provide a more secure connection or attachment for the clip onto the grafted plant. 
The combination of Ogino as modified by Mori et al. and Ardern would result in closing the micrografting clip to the closed position, with the posterior scion locking nub (as relied on Ardern) and the anterior stock locking nub (as relied on Ardern) contacting and securing each of the multiple of superior scion stem sections within the micrografting clip.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
Applicant argued that to better distinguish the method of the applicants' invention over the Ogino device, the base claims 2 and 7 are herein amended to better define the grafting platform as including specific flat working areas for the cutting operations, which are not disclosed or suggested by Ogino alone or in combination with any other prior references of record.

	As stated in the previous Office action and in the above, a grafting platform is the area where grafting takes place and the area where the stock is being cut is considered the cutting station. The stem has to be placed on a platform at a designated area or station to perform the grafting and cutting. It is unclear where applicant obtain that Ogino does the grafting method in situ because the translation does not even state such language and appears to be the opposite of what applicant interpreted. For example, the translation stated several hints that one of ordinary skill in the art would not assume that it is in situ because Ogino teaches the method being performed at a greenhouse and then ship to farmers. The excerpt states, “(4) Curing and growth of grafted seedlings in a curing room in which the grafted seedlings 1 joined by the above (2) and (3) are kept at room temperature 20 ° C. to 30 ° C., humidity 95% or more, and direct sunlight illuminance 20,000 lux or less. Leave for 5 days, raise seedlings for 14 days in a greenhouse maintained at a room temperature of 20 ° C. to 30 ° C., and ship to production farmers.” Thus, Ogino teaches areas or stations where these steps can be performed. However, as stated in the above, the areas are not explained as multiple stations with designated name such as “first interstem station”, “cutting station”, “scion cutting station”, etc.  Mori et al. teach a method of grafting comprising multiple stations designated as specific names such as “cutting station”, “grafting station”, etc. for the specific tasks or steps. Thus, one of ordinary skill in the art would have specific designated stations as taught by Mori et al. in the method of Ogino in order to provide organized areas where various steps are to be performed.
Applicant argued that in Ogino, the plant sectioned in situ, without the aid of any platform or surface, let alone a surface incorporated into the grafting platform. The Ogino system cannot be modified to operate with small interstem elements, especially in those elements without the strength to hold up the multiple of clips without some sort of a backing support platform.

 	It is unclear where applicant obtain this interpretation from Ogino, for the translation clearly stated that the grafting is performed in a greenhouse with specific areas to perform the steps and not in site without the aid of any platform or surface? This interpretation by applicant appears to be questionable because are the cuttings floating in space or suspended in the air? It does not make sense to assume that there is no platform or surface to perform grafting. In addition, the claimed limitation merely states station or area or surface so as explained in the previous Office action and the rejection above, where ever the grafting is performed, that is the area or station or surface. Even the ground can be the surface. 
	It is requested that applicant provides evidence in Ogino where he teaches in situ, since applicant has repeated stated this. 
Applicant argued that a person of ordinary skill in the technical field of plant micro grafting could not have improved upon Ogino to somehow equate to the applicants' presently amended claims, except perhaps using impermissible hindsight.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated in the above, Ogino teaches a majority of the limitation as claimed by applicant, thus, there is nothing hindsighted per applicant’s invention when Ogino teaches the method. As stated, the only teaching that Ogino might not teach, even though the examiner believed that it is implied in Ogino, is the specific designated stations, which Mori et al. are relied on. Thus, again, it is a proper obviousness rejection and not hindsighting into applicant’s own disclosure, for having designated stations are known in the art and taught by at least Mori et al.
Applicant argued that the applicant repeats the above argument made in relation to Ogino alone, in that the additional disclosure of Arden fails disclose or teach to the grafting platform as including specific flat working areas for the cutting operations, which are not disclosed or suggested by Ogino alone or in combination with Arden or any other prior references of record. 

Ardern was not relied on for the grafting platform as including specific flat working areas for the cutting operations, thus, applicant’s argument is mooted. Please see the above for what Ardern was relied on for. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643